Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 4, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00423-CR



                 IN RE GERALD JEROD DURDEN, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              248th District Court
                             Harris County, Texas
                         Trial Court Cause No. 905,464

                         MEMORANDUM OPINION

      On May 8, 2015, relator Gerald Jerod Durden filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Joan Campbell, presiding judge of the 248th District Court of Harris County, to
rule on his motion for DNA testing and appointment of counsel.

      On May 21, 2015, relator filed a motion to withdraw his petition for writ of
mandamus. The motion is granted.

      Accordingly, we dismiss relator’s petition for a writ of mandamus without
addressing the merits of the petition.


                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2